—Appeal by the defendant from a judgment of the County Court, Orange County (Berry, J.), rendered April 13, 2000, convicting him of criminal possession of a controlled substance in the fourth degree, after a nonjury trial, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant’s contention that the evidence was legally insufficient to sustain his conviction is unpreserved for appellate review (see CPL 470.05 [2]; People v Hines, 97 NY2d 56 [2001]; People v Harris, 300 AD2d 675 [2002], lv denied 99 NY2d 629 [2003]). In any event, viewing the evidence in the light most favorable to the prosecution (see People v Contes, 60 NY2d 620 [1983]), we find that it was legally sufficient to establish his guilt of criminal possession of a controlled substance in the fourth degree beyond a reasonable doubt (see People v Polanco, 228 AD2d 229 [1996]; People v Morales, 162 AD2d 128 [1990]). Moreover upon the exercise of our factual review power, we are satisfied that the verdict of guilt was not against the weight of the evidence (see CPL 470.15 [5]).
*555The defendant’s contention that he was denied the effective assistance of counsel is without merit (see People v Benevento, 91 NY2d 708 [1998]; People v Baldi, 54 NY2d 137 [1981]).
The sentence imposed was not excessive (see People v Suitte, 90 AD2d 80 [1982]). Smith, J.P., Luciano, H. Miller and Adams, JJ., concur.